 In the Matter of AMERICAN CYANAMID & CHEMICAL CORPORATION,.SELDEN DIVISIONandLOCAL No. 12059, DISTRICT No. 50, UNITED-MINE WORKERS OF AMERICACase No. R-2375.-Decided March 22, 1941-Jurisdiction:chemical products manufacturing industry.Investigation and Certification of Representatives:existence of question: stip-ulated ; election unnecessary : Company agreeable to certification on therecordUnit Appropriate for Collective Bargaining:allproduction and maintenance,employees of the Company at its Selden Division plant, excluding salariedsupervisors, assistant supervisors, confidential salaried employees, foremen,head workmen, and watchmen ; no controversy as to.Mr. Henry C. Little,of New York City, for the Company.Mr. Thomas W. Shane, Jr.,of Pittsburgh, Pa., for the Union.Miss Mary E. Perkins,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn February 7, 1941, Local No. 12059, District No. 50, United'Mine Workers of America, affiliated with the Congress of Indus-trialOrganizations, herein called the Union, filed with the RegionalDirector for the Sixth Region (Pittsburgh, Pennsylvania) a peti-tion alleging that a question affecting commerce had arisen concern-ing the representation of employees of American Cyanamid &-Chemical Corporation, herein called the Company, at its SeldeliDivision plant, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On February 26,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3,ofNational Labor Relations Board Rules and Regulations-.Series, 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and, to provide for an appropriatehearing upon due notice.30 N. L. R. B., No. 78.526 AMERICAN CYANAMID &'CHEMICAL CORPORATION527On February 27, 1941,the Regional Director issued a notice ofhearing,copies of which were duly served upon the Company andthe Union.Pursuant to the notice,a hearing was held onMarch 7,1941, at Pittsburgh,Pennsylvania,, *the =TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany was represented by counsel and the Union by its representa-tive;both participated in the hearing.Full opportunity to beheard,to examine and to cross-examine witnesses,and to introduceevidence bearing on the issues was afforded both parties.Duringthe course of the hearing the Trial Examiner made no rulings onmotions or objections to the admission of evidence.Upon the entire record'in the case,the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAmerican Cyanamid & Chemical' Corporation is a Delaware cor-poration authorized to do business in the Commonwealth of Penn-sylvania.It is awholly owned subsidiary of American CyanamidCompany, whichhas several other subsidiaries,all of them engagedin the business of manufacturing and selling chemicals and chemicalproducts.The Company is engaged in the manufacture,sale, and distribu-tion of a large number of chemicals and chemical products andoperates approximately 20 plants in various States of the UnitedStates, includingNew Jersey,Pennsylvania,Illinois,Michigan,Tennessee, Georgia, South Carolina,and California.At its SeldenDivision plant in Bridgeville,Pennsylvania,which alone is hereinvolved,the Company used in 1940 over one million dollars worthof raw materials,approximately 84 per'cent of.whichwere obtainedoutside Pennsylvania.During the same period the Company's totalsales of finished products from its Selden Division plant exceeded-one million dollars, over 60 per cent of which products were soldand shipped to points outside of Pennsylvania.The Company employs approximately 430 persons at its SeldenDivision plant.H. THE ORGANIZATION INVOLVEDLocal No. 12059, District No. 50, United Mine Workers of Amer-ica, is alabor organization affiliated with the Congress of,IndustrialOrganizations, admitting to membership production and mainte-nance employees of the Company. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONIt was stipulated at the hearing that the Union has requested theCompany to recognize it-as exclusive bargaining agent for all pro-duction and maintenance employees at the Selden Division plant andthat the Company declined so to recognize it until it should be cer-tified by the Board. From a' statement of the Regional Directorintroduced in evidence and from testimony of a field examiner ofthe Board, it appears, that a substantial number of the Company'semployees at this plant have designated the Union as their bargain-ing agent.'We find that a question has arisen concerning the representation'of employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION ONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Union contends that the appropriate unit should consist ofall production and maintenance employees excluding salaried super-visors, assistant supervisors, confidential salaried employees,2 fore-men, head workmen, and watchmen at the Selden Division plant ofthe Company.The Company has no objection to this unit.It appears that the Union is limited to employees of the Com-pany at its Selden Division plant, and admits to membership all'employees in the unit requested.No other labor organization seeksto represent these employees of the Company.Under the circum-stances we see no reason for departing from the desires of the Union.We find that all production and maintenance employees exclud-ing salaried supervisors, assistant supervisors, confidential salariedemployees, foremen, head workmen, and watchmen at the SeldenDivision plant of the Company constitute a unit appropriate' forthe purposes of collective bargaining and that said unit will insure'The Regional Director's statement shows that 262 persons who have signed applicationcards for membership in the Union were on the Company'spay roll for the period endingJanuary 11,1941.All these cards have been signed since July 15, 1937,the date on whichthe Union was charteredThe Company employed 427 persons on December 28, 1940.2It was stipulated at the hearing that the Union means to include in the classification"confidential salaried employees" all present employees wbo are paid on a salary basis andall,employees who may in the future do work comparable to that now being done by suchemployees and who are likewise paid on a salary basis AMERICATTCYANAMID & CHEMICALcoRPooRATioA .529to employees of -the-Company the-full benefit of their right to self-organization and,collective bargaining and otherwise effectuate thepolicies ofthe Act.-VI.THE DETERMINATION OF REPRESENTATIVESThe Union desires certification on the record.The Company is,agreeable to such certification and has stipulated that a majorityof the employees in the, unit herein found to be appropriate haverequestedmembership in the Union.Evidence was introduced atthe hearing showing that a majority of the employees in the unitfound to be appropriate have requested membership in the Unionand have designated it as,their representative for the purposes ofcollective bargaining.We shall certify the Union as the exclusiverepresentative of these employees.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:-CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of American Cyanamid & Chemical Corpora-tion, at its Selden Division plant, Bridgeville, Pennsylvania, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All production and maintenance employees of the Companyat its Selden Division plant, excluding salaried supervisors, assist-ant supervisors, confidential salaried employees, foremen, head work-men, and watchmen constitute a unit appropriate for the purposesthe National Labor Relations Act.3.LocalNo. 12059, District No. 50, United Mine Workers ofAmerica, affiliated with Congress of Industrial Organizations, hasbeen designated and selected by a majority of the employees in theabove unit as their representative'for the purposes of collective bar-gaining and is the exclusive representative of all the employees insaid unit, within the meaning of Section -9 (a) of the National'Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section, 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series-2, as amended, 530DECISIONSOF NATIONAL LABORRELATIONS BOARDIT Is HEREBYCERTIFIED that Local No. 12059, District No. 50,United Mine Workers of America, affiliated with Congress of Indus-,trialOrganizations, has been designated and selected by a majorityof the production and maintenance employees of American Cyana-mid & Chemical Corporation at its Selden Division plant in Bridge-ville,Pennsylvania,excludingsalariedsupervisors,assistantsupervisors, confidential salaried employees, foremen, head workmen,and watchmen, as their representative for the purposes of collectivebargaining, and, that, pursuant to the provisions of Section 9 (a)of the Act, Local No. 12059, District No. 50, United Mine Workersof America, f affiliated with Congress of Industrial Organizations,is the exclusive representative of all such employees for the pur-poses of collective bargaining in respect to rates of pay, wages, hoursof employment, and other conditions of employment. _